Exhibit 10.2

 

NON-QUALIFIED STOCK OPTION GRANT NOTICE
UNDER THE
FRONTDOOR, INC.
2018 OMNIBUS INCENTIVE PLAN

frontdoor, inc., a Delaware corporation (the “Company”), pursuant to its 2018
Omnibus Incentive Plan (the “Plan”), hereby grants to the Associate set forth
below the number of Non-Qualified Stock Options (“Options”), set forth
below.  The Options are subject to all of the terms and conditions as set forth
in this grant notice, in the Option Terms and Conditions (attached hereto) (the
“Option T&Cs”), and in the Plan, all of which are incorporated herein in their
entirety.  Capitalized terms not otherwise defined herein or in the Option T&Cs
shall have the meaning set forth in the Plan.

Associate:###PARTICIPANT_NAME###

Grant Date:  ###GRANT_DATE###

Number of

Options:  ###TOTAL_AWARDS###

Option Price:  ###GRANT_PRICE###

Option Period Ten (10) years from the Grant Date.

Expiration Date:

 

Vesting:Provided that the Associate has not undergone a Termination of
employment at the time of each applicable vesting date (or event), the Options
will vest as follows:

·



25% of the Options will vest on the first anniversary of the Grant Date; and

·



6.25% of the Options will vest on the next quarterly anniversary of the date of
the Grant Date and on each quarterly anniversary of the Grant Date thereafter
(such that in the ordinary course, all of the Options will have vested on the
fourth anniversary of the Grant Date);

 

provided,  however, that in the event that the Associate undergoes a Termination
of employment as a result of such Associate’s death or Disability, any unvested
Options held by such Associate shall vest as of the date of such Termination.

***

 

--------------------------------------------------------------------------------

 

2

FRONTDOOR, INC.

By: Jeffrey A. Fiarman 
Name: Jeffrey A. Fiarman
Title:  SVP, General Counsel & Secretary



[Signature Page to Non-Qualified Stock Option Agreement]

--------------------------------------------------------------------------------

 

3

THE UNDERSIGNED ASSOCIATE ACKNOWLEDGES RECEIPT OF THIS NON-QUALIFIED STOCK
OPTION GRANT NOTICE, THE TERMS AND CONDITIONS AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF
THIS NON-QUALIFIED STOCK OPTION GRANT NOTICE, THE TERMS AND CONDITIONS AND THE
PLAN.  1

﻿

Associate

________________________________

###PARTICIPANT_NAME###

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

___________________________

1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Associate’s signature hereto.

﻿

 

[Signature Page to Non-Qualified Stock Option Agreement]

--------------------------------------------------------------------------------

 

4

TERMS AND CONDITIONS
OF
NON-QUALIFIED STOCK OPTIONS
UNDER THE
FRONTDOOR, INC.
2018 OMNIBUS INCENTIVE PLAN

Pursuant to the Non-Qualified Stock Option Grant Notice (the “Grant Notice”)
delivered to the Associate (as defined in the Grant Notice), and subject to the
terms of these Non-Qualified Stock Option Terms and Conditions (this “Terms and
Conditions”) and the frontdoor, inc. 2018 Omnibus Incentive Plan (the “Plan”),
frontdoor, inc., a Delaware corporation (the “Company”), and the Associate agree
as follows.  Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

1. Grant of Options.  Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Associate the number of
Non-Qualified Stock Options (the “Options”) provided in the Grant Notice (with
each Option representing the right to purchase one Share), at an Option Price as
provided in the Grant Notice.  The Company may make one or more additional
grants of Options to the Associate under this Terms and Conditions by providing
the Associate with a new Grant Notice, which may also include any terms and
conditions differing from this Terms and Conditions to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional Options and makes no implied promise to grant additional Options.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
Options shall vest as provided in the Grant Notice. 

3. Treatment of Options Upon Termination. 

(a) Unless otherwise (x) determined by the Administrator or (y) set forth in the
Grant Notice, upon termination of the Associate’s employment with the Company
and its Subsidiaries for any reason (a “Termination”):

(i) all vesting with respect to the Options shall cease (after taking into
account any vesting of Options as set forth in the Grant Notice); and

(ii) the unvested Options shall be forfeited to the Company by the Associate as
of the date of such Termination for no consideration.

(b) All vested Options held by the Associate following a Termination (other than
for Cause) shall remain exercisable as follows:

(i) In the event of a Termination as a result of the Associate’s death or
Disability or a retirement from active service on or after the Associate
reaching normal retirement age, the vested Options shall remain exercisable
until the earlier of (x) the first



 

--------------------------------------------------------------------------------

 

5

anniversary of the Associate’s Termination, (y) the tenth anniversary of the
Grant Date and (z) the date on which the Options are cancelled pursuant to
Section 5(a); and

(ii) In the event of a Termination for any other reason (other than for Cause),
the vested Options shall remain exercisable until the earlier of (x) the
three-month anniversary of the Associate’s Termination, (y) the tenth
anniversary of the Grant Date and (z) the date on which the Options are
cancelled pursuant to Section 5(a)

(c) Notwithstanding the foregoing, in the event of an Associate’s Termination
for Cause, all Options (whether or not then vested or exercisable) shall be
forfeited to the Company by the Associate as of the date of such Termination for
no consideration.

4. Manner of Exercise.  Subject to such reasonable administrative regulations as
the Administrator may adopt from time to time, the exercise of vested Options by
the Associate shall be pursuant to procedures set forth in Section 7.3 of the
Plan or established by the Administrator from time to time and shall include the
Associate specifying the proposed date on which the Associate desires to
exercise a vested Option (the “Exercise Date”), the number of Shares with
respect to which the Options are being exercised (the “Exercise Shares”) and the
aggregate Option Price for such Exercise Shares (the “Exercise Price”) or such
other or different requirements as may be imposed by the Company.  Unless
otherwise determined by the Administrator, (a) on or before the Exercise Date,
the Associate shall deliver to the Company full payment for the Exercise Shares
(i) in cash (through wire transfer only), (ii) by personal, certified, or bank
cashier check, (iii) if available, through the use of the method set forth in
Section 7.3(c)(iii) of the Plan, or (iv) with the consent of the Administrator,
through the use of any of the methods described in Sections 7.3(c)(ii) or (iv)
of the Plan, in an amount equal to (x) the Exercise Price plus (y) the minimum
amount necessary to satisfy any and all Withholding Taxes arising in connection
with the exercise of the Option, unless the Company or any Subsidiary employing
the Associate has exercised its right under Section 15.11 of the Plan to
withhold Shares issuable upon the exercise of the Option to satisfy such
Withholding Taxes (notice of the amount which shall be provided by the
Administrator as soon as practicable following receipt by the Administrator of
the notice of exercise) and (b) upon receipt of such payment of the Exercise
Price and the necessary amounts to satisfy Withholding Taxes, the Company shall
register the issuance of the Exercise Shares on its records (or direct such
issuance to be registered by the Company’s transfer agent).  The Company may
require the Associate to furnish or execute such other documents as the Company
shall reasonably deem necessary (i) to evidence such exercise or (ii) to comply
with or satisfy the requirements of the Securities Act, applicable state or
non-U.S. securities laws or any other law. 

5. Effect of a Change in Control. 

(a) Unless otherwise (x) determined by the Administrator or (y) set forth in the
Grant Notice, no cancellation, acceleration of vesting or other payment shall
occur with respect to any Option in connection with a Change in Control
occurring prior to the fourth anniversary of the Grant Date, if the
Administrator reasonably determines prior to the Change in Control that the
Associate shall receive an “Alternative Award” meeting the requirements of the
Plan; provided, however, that if within two years following a Change in Control,
the Associate’s employment is involuntarily (other than for Cause) terminated or
the Associate resigns with



 

--------------------------------------------------------------------------------

 

6

Good Reason (as defined below), at a time when any portion of the Alternative
Award is unvested, the unvested portion of such Alternative Award shall
immediately vest in full and such Associate shall be provided with either cash
or marketable stock equal to the fair market value of the stock subject to the
Alternative Award on the date of termination (and, in the case of Alternative
Awards that are stock options or stock appreciation rights, in excess of the
exercise price or base price that the Associate would be required to pay in
respect of such Alternative Award).

(b) For purposes hereof, “Good Reason” means, without the Associate’s written
consent, the occurrence of any of the following events:

(i) The reduction in any material respect in the Associate’s position(s),
authorities or responsibilities that the Associate had with the Company
immediately prior to the time of the Change in Control;

(ii) A material reduction in the Associate’s annual rate of base salary, annual
target cash bonus opportunity or annual target long-term incentive opportunity,
each in effect as of immediately prior to the date of the Change in Control; or

(iii) A material change in the location of the Associate’s location of work
which will be at least more than 50 miles from the Associate’s place at work at
the Company immediately prior to the date of the Change in Control.

If the Associate determines that Good Reason exists, the Associate must notify
the Company in writing, within ninety (90) days following the initial existence
of such grounds that the Associate determines constitutes Good Reason, or else
such event shall not constitute Good Reason under the terms of the Associate’s
employment.  If the Company remedies such event within thirty (30) days
following receipt of such notice, the Associate may not terminate employment for
Good Reason as a result of such event (the “Cure Period”).  In the event the
Company does not timely remedy such event, the Associate must terminate his
employment ninety (90) days following the end of the Cure Period.

6. Restriction on Transfer; Non-Transferability of Options.  The Options are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Associate upon the Associate’s
death or with the Company’s consent.  Except as otherwise provided herein, no
assignment or transfer of the Options, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
in the assignee or transferee any interest or right herein whatsoever, but
immediately upon such attempted assignment or transfer the Options shall
terminate and become of no further effect. 

7. Tax Withholding.  Any applicable tax withholding requirements in connection
with the Options shall be satisfied in accordance with Section 15.11 of the
Plan.

8. Restrictive Covenant Agreement.  The Associate acknowledges and agrees that
as a condition of receipt of the grant of the Options, unless already a party
thereto, the



 

--------------------------------------------------------------------------------

 

7

Associate shall execute and deliver to the Company a Noncompetition, Assignment
of Work Product and Confidentiality Agreement (the “Restrictive Covenant
Agreement”), in the form attached hereto as Exhibit A, the provisions of which
are hereby incorporated by reference.  The Associate acknowledges that the
Associate has read and understands such covenants, including, specifically, the
scope and duration thereof, and acknowledges and agrees that the terms of such
Restrictive Covenant Agreement are in consideration for the Associate’s receipt
of the grant of the Options under the Grant Notice, the Associate’s receipt of
other benefits provided in Grant Notice, the Terms and Conditions, the Plan and
elsewhere, and the Associate’s access to Confidential Information (as defined in
the Restrictive Covenant Agreement).  The Restrictive Covenant Agreement is in
addition to and does not supersede any other agreements between the Associate
and the Company Group prohibiting competition with the Company Group.  No
provisions in the Plan shall narrow the restrictions of, or terminate, the
Restrictive Covenant Agreement and in the event of any inconsistency between the
Restrictive Covenant Agreement and the Plan, the Restrictive Covenant Agreement
shall govern.  Nothing in the Restrictive Covenant Agreement shall be construed
to restrict the right of an attorney to practice law to the extent protected by
statute, common law or applicable rules of professional conduct.

9. Miscellaneous.

(a) Incorporation of Forfeiture Provisions.  The Associate acknowledges and
agrees that, pursuant to the Plan, he or she shall be subject to the Company’s
Clawback Policy and any generally applicable disgorgement or forfeiture
provisions set forth in Article XIII of the Plan as of the date of the Grant
Notice or as required by applicable law after the date of the Grant Notice.

(b) Dispute Resolution.  Any dispute or controversy between the Associate and
the Company, whether arising out of or relating to these Terms and Conditions,
the breach of these Terms and Conditions, or otherwise, shall be resolved in
accordance with the frontdoor We Listen Dispute Resolution Plan then in
effect.  Notwithstanding the foregoing, the Associate agrees that the Company
may seek a temporary restraining order and/or preliminary injunction in any
court of competent jurisdiction, without the posting of a bond, in order to
preserve the status quo or to enforce the restrictive covenants contained on the
Restrictive Covenant Agreement.

(c) Authorization to Share Personal Data.  The Associate authorizes any
Affiliate of the Company that employs the Associate or that otherwise has or
lawfully obtains personal data relating to the Associate to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with these Terms
and Conditions or the administration of the Plan.

(d) No Rights as Stockholder; No Voting Rights.  The Associate shall have no
rights as a stockholder of the Company with respect to any Options or Shares
covered by the Options until the delivery of the Shares and no adjustment shall
be made for dividends or distributions or other rights in respect of such Shares
for which the record date is prior to the date upon which the Shares are
delivered.

(e) No Right to Continued Employment.  Nothing in these Terms and Conditions
shall be deemed to confer on the Associate any right to continue in the employ
of the



 

--------------------------------------------------------------------------------

 

8

Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.

(f) Binding Effect; Benefits.  These Terms and Conditions shall be binding upon
and inure to the benefit of the parties to these Terms and Conditions and their
respective successors and assigns.  Nothing in these Terms and Conditions,
express or implied, is intended or shall be construed to give any person other
than the parties to these Terms and Conditions or their respective successors or
assigns any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.

(g) Waiver; Amendment.

(i) Waiver.  Any party hereto or beneficiary hereof may by written notice to the
other parties (A) waive compliance with any of the conditions or covenants of
the other parties contained in these Terms and Conditions and (B) waive or
modify performance of any of the obligations of the other parties under these
Terms and Condition and the Company may by written notice to the other parties
extend the time for the performance of any of the obligations or other actions
of the other parties under these Terms and Conditions.  Except as provided in
the preceding sentence, no action taken pursuant to these Terms and Conditions,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of these Terms and Conditions shall not
operate or be construed as a waiver of any preceding or succeeding breach and no
failure by a party or beneficiary to exercise any right or privilege hereunder
shall be deemed a waiver of such party’s or beneficiary’s rights or privileges
hereunder or shall be deemed a waiver of such party’s or beneficiary’s rights to
exercise the same at any subsequent time or times hereunder.

(ii) Amendment.  These Terms and Conditions may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Associate
and the Company.

(h) Assignability.  Neither these Terms and Conditions nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Associate without the prior written consent of
the other party.

(i) Applicable Law and Forum.  These Terms and Conditions shall be governed by
and construed in accordance with the law of the State of Delaware regardless of
the application of rules of conflict of law that would apply the laws of any
other jurisdiction.  Subject to the dispute resolution provision contained
herein, any judicial action to enforce, interpret or challenge these Terms and
Conditions shall be brought in the federal or state courts located in the State
of Delaware, which shall be the exclusive forum for resolving such disputes. 



 

--------------------------------------------------------------------------------

 

9

Both parties irrevocably consent to the personal jurisdiction of such courts for
purposes of any such action.

(j) Waiver of Jury Trial.  Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of these Terms and Conditions or
any transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this section.

(k) Section and Other Headings, etc.  The section and other headings contained
in these Terms and Conditions are for reference purposes only and shall not
affect the meaning or interpretation of these Terms and Conditions.

(l) Counterparts.  These Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.  To the extent that the
Company has established, either itself or through a third-party plan
administrator, the ability to accept these Terms and Conditions electronically,
such acceptance shall constitute the Associate’s signature hereto.

(m) Plan.   The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Terms and Conditions, the Plan
shall govern and control.



 

--------------------------------------------------------------------------------